United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60750
                          Summary Calendar


CHUN MING CHIANG, also known as Chun Ming Jiang,

                                    Petitioner,

versus

JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A77 753 412
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Chun Ming Chiang (“Chiang”) petitions this court for review

of the Board of Immigration Appeals’ (“BIA”) decision denying his

motion for reconsideration of the BIA’s dismissal of his appeal

from the Immigration Judge’s (“IJ”) denial of his motion to

reopen removal proceedings held in absentia.      Chiang filed his

petition for review within 30 days of the BIA’s final order

denying his motion to reconsider.   However, Chiang did not file a

petition for review within 30 days after the BIA dismissed his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60750
                                 -2-

appeal.    Thus, this court has no jurisdiction to review that

decision.    See 8 U.S.C. § 1252(a)(1), (b)(1) (2000); Karimian-

Kaklaki v. INS, 997 F.2d 108, 111 (5th Cir. 1993).

     Chiang challenges the BIA’s finding that he received oral

notice of the removal hearing.    In ruling on the reconsideration

motion, the BIA stated that even assuming that Chiang did not

have oral notice, his failure to appear was the result of his own

inaction, not that of his attorney.    Thus, the BIA did not abuse

its discretion in denying reconsideration of whether Chiang

received oral notice.

     Chiang also challenges the BIA’s finding that Chiang could

go to attorney Tung Lam’s office to file a change-of-venue motion

upon his release from custody.    Whether Chiang had or was refused

Lam’s address was not a factor in the BIA’s decision to deny

reconsideration.    The BIA determined that because Chiang knew in

April 2001 that Lam had abandoned him and because Chiang did not

file a change of address with the IJ, Chiang should have

contacted the IJ for information about his hearing.    Thus, the

BIA concluded that Chiang’s failure to appear at the removal

hearing was not the result of exceptional circumstances out of

Chiang’s control.    The BIA did not abuse its discretion in

denying reconsideration of whether Chiang had Lam’s office

address.

     Citing Ogbemudia v. INS, 988 F.2d 595 (5th Cir. 1993),

Chiang asserts that in determining that he should have inquired
                            No. 03-60750
                                 -3-

independently regarding the hearing date after his April 2001

phone conversation with Lam’s office, the BIA should have

considered that Chiang had not been educated in the United

States, was illiterate in English, had no knowledge of removal

proceedings, had only an elementary education in China, had only

been in the United States for four months, had no relatives in

the United States to give any help, and did not know the sponsor

for his release from detention which Lam had provided.    Although

these may be factors the BIA could have considered in determining

whether Chiang should have inquired independently about his

hearing date, Ogbemudia does not establish factors which the BIA

was required to consider.   Accordingly, Chiang has shown no legal

error.

     Chiang also asserts that he filed an asylum application with

his motion to reopen, and the BIA has “completely ignored” this

application.   This assertion is spurious.   Chiang attached his

asylum application to his motion to reopen, and the IJ notified

Chiang that his asylum motion had not been filed properly.

     Chiang has failed to show that the BIA abused its discretion

by denying his motion to reconsider.   See Lara v. Trominski, 216
F.3d 487, 496 (5th Cir. 2000).   Accordingly, the petition for

review is DENIED.